DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 29, and 37 are objected to because of the following informalities:  
Claim 1, lines 7-8: the phrase “to the distal end portion of first link” contains an omitted article and should instead read “to the distal end portion of the first link” instead.
Claim 29, line 11: the phrase “to the distal end portion of first link” contains an omitted article and should instead read “to the distal end portion of the first link” instead.
Claim 29, line 18: the phrase “coupled to the tool member such the second link rotates” omits a word and should instead read “coupled to the member such that the second link rotates” instead.
Claim 37, line 6: the phrase “to the distal end portion of first link” contains an omitted article and should instead read “to the distal end portion of the first link” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the proximal end portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that this phrase be amended to read “the proximal end portion of the first link”, since there are other proximal end portions mentioned throughout the claim (such as the proximal end portion of the second link and the proximal end portion of the band).
Claim 29 recites the limitation "the proximal end portion" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that this phrase be amended to read “the proximal end portion of the second link”, since there are other proximal end portions mentioned throughout the claim (such as the proximal end portion of the first link and the proximal end portion of the band).
Claim 29 recites the limitation "the distal end portion" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that this phrase be amended to read “the distal end portion of band”, since there are other distal end portions mentioned throughout the claim (such as the distal end portion of the first link and the distal end portion of the second link).
Claim 37 recites the limitation "the proximal end portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that this phrase be amended to read “the proximal end portion of the first link”, since there are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank (Patent No. US 8,821,480 B2).
With respect to claim 37, Burbank discloses a medical device (200 in Figs. 2A-B), comprising: a first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion (right end of 220) being coupled to a shaft (110) and a first guide channel (222 in Fig. 2B) being defined within the first link (220); a second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225, Fig. 4B shows rotation), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (425); and a second guide channel (232 in Fig. 2A) being defined within the second link (230); and a tension means (254 and 243) for transmitting force through the first guide channel (222) and the second guide channel (232) rotate the second link (230) relative to the first link (220) about the first axis (425 in Fig. 4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-11, 14-15, 18, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Stroup et al. (US Patent No. 9,211,134 B2).
With respect to claim 1, Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion of the first link (right end of 220) being coupled to a shaft (110), and a first guide channel (222) being defined within the first link (220); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225), the second link (230) being rotatable relative to the first link (220) about an axis (425 in Fig. 4B), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244); the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (435 is perpendicular to 425); and a second guide channel (232 in Fig. 2B) being defined within the second link (230); and the cable (253 and 254) comprising a proximal end portion (not shown, portions of 253 and 254 stretching through shaft 110) and a distal end portion (portions of 253 and 254 shown in Figs. 2A-B), the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) being within the first guide channel (222) and the second guide channel (232 in Fig. 2B), the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) being coupled to the tool member (244, see Fig. 4A), and the second link (230 in Fig. 4B) being rotatable relative to the first link (220) about the first axis (425) as the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
Regarding claim 2, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the cable (253 and 254 in Figs. 2A-B) is offset from the connector (cables are radially offset from 235 in Fig. 2B) such that the tool member (244) rotates relative to the second link (230) about the second axis (435 in Fig. 4B) as the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is moved (col. 8, lines 50-63: “Yaw rotations, i.e., rotations 435 in FIG. 4B, corresponds to both rotating jaws 242 and 244 in the same direction and through the same angle… If at the same time the backend mechanism pulls in a length of cable 254 and releases the same length of cable 253, jaw 244 will rotate clockwise through an angle that is the same as the angle through which jaw 242 rotates”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
With respect to claim 3, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the second guide channel (232 in Fig. 2B) is offset from a center line of the second link (230) (each channel of 232 is offset from the longitudinal center of 230).
With respect to claim 4, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the second link (230 in Figs. 2A-B) is coupled to the first link (220) at a first joint (225), the connector (235) of the second link (230) is a second joint (see Fig. 4B, 235 is a pin joint); and the tool member (244) comprises a pulley (248A in Fig. 3A on identical tool member 242) about which the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is wrapped (col. 7, lines 38-39: “Cables 251 and 252 attach to jaw 242 of effector 240, and cables 253 and 254 attach to jaw 244 of effector 240”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
Regarding claim 5, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein a third guide channel (bottom 222 in Fig. 2B) is defined within the first link (220), a fourth guide channel (bottom 232 corresponding to 251 and 252) is defined within the second link (230); the cable (253 and 254) is a first cable; and the medical device (200) further comprises: a second cable (251 and 252) comprising a proximal end portion (not shown, portions of 251 and 252 stretching through shaft 110) and a distal end portion (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being coupled to the tool member (coupled directly to 242 and indirectly to 244 via 235 in Fig. 4A), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being within the third guide channel (bottom 222 in Fig. 2B) and the fourth guide channel (bottom 232, only partially seen), the second link (230) being rotatable relative to the first link (220) about the first axis (425 in Fig. 4B) as the distal end portion of the first cable (portions of 253 and 254 shown in Figs. 2A-B) and the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) are moved in a proximal direction (col. 9, lines 38-43: “Cables 251 and 252 attach to jaw 242 of effector 240, and cables 253 and 254 attach to jaw 244 of effector 240. The attachment of cables 251 and 252 to jaw 242 is such that pulling in a length of one cable 251 or 252 while releasing the same length of the other cable 252 or 251 causes jaw 242 to rotate about pin 235. Similarly, the attachment of cables 253 and 254 to jaw 244 is such that pulling in a length of one cable 253 or 254 while releasing the same length of the other cable 254 or 253 causes jaw 244 to rotate about pin 235”), and the tool member (244) being rotatable relative to the second link (230) about the second axis (435 in Fig. 4B) as the distal end portion of the first band (portions of 253 and 254 shown in Figs. 2A-B) is moved in the proximal direction and the distal end portion of the second band (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) is moved in a distal direction (see col. 9, lines 38-43 above, the claim language does not require that the entire distal end portions move in a distal/proximal direction, furthermore the device is capable of actuating/moving in this manner).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
With respect to claim 7, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein a third guide channel (bottom 222 in Fig. 2B) is defined within the first link (220), a fourth guide channel (bottom 232 corresponding to 251 and 252) is defined within the second link (230); the cable (253 and 254) is a first cable; and the tool member (244) is a first tool member (part of 240 with 242); the connector (235) of the second link (230) is coupled to a second tool member (242) such that the second tool member (242) can rotate relative to the second link (230) about the second axis (435 in Fig. 4B); and the medical device (200 in Figs. 2A-B) further comprises: a second cable (251 and 252, see Fig. 4A for overview) comprising a proximal end portion (not shown, portions of 251 and 252 stretching through shaft 110) and a distal end portion (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being within the third guide channel (bottom 222 in Fig. 2B) and the fourth guide channel (bottom 232), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being coupled to the second tool member (242), and the second tool member (242) being rotatable relative to the second link (230) about the second axis (435) as the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) is moved (col. 8, lines 50-59: “Yaw rotations, i.e., rotations 435 in FIG. 4B, corresponds to both rotating jaws 242 and 244 in the same direction and through the same angle. In particular, the backend mechanism pulling in a length of cable 252 and releasing an equal length of cable 251 will cause jaw 242 to rotate in a clockwise direction about the axis of pin 235. For this rotation, the guide channel in jaw 242 defines the moment arm at which cable 252 applies a force jaw 242, and the resulting torque causes jaw 242 to rotate clockwise and cables 251 and 252 to slide on the solid surface of guide channels in distal clevis 230”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
With respect to claim 10, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the first link (220 in Figs. 2A-B) comprises an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222), the inner guide surface (inner/medial surface of 222) and the outer guide surface (left or right/lateral surface of 222) collectively define a portion of the boundary of the first guide channel (222); the cable (253 and 254) comprises an inner contact surface (inner/medial surface of 253 and 254) and an outer contact surface (left or right/lateral surface of 253 and 254), the inner contact surface (inner/medial surface of 253 and 254) contacts the inner guide surface of the first link (inner/medial surface of 222) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B), the outer contact surface (left or right/lateral surface of 253 and 254) contacts the outer guide surface (left or right/lateral surface of 222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second direction opposite the first direction (outer facing side of 253, for example, presses outwardly against the lateral portion of 222 when 230 rotates counterclockwise, also see Fig. 2B).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
With respect to claim 11, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein a portion of the inner guide surface (inner/medial surface of 222 in Figs. 2A-B) taken within a cross-sectional plane normal to a longitudinal center line of the first guide channel (upper pair of 222) is a linear portion (shown below, the channel of 222 is linear along this portion); and the inner contact surface (inner/medial surface of 253 and 254) contacts the linear portion (shown below) of the inner guide surface (inner/medial surface of 222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in the first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B).

    PNG
    media_image1.png
    525
    711
    media_image1.png
    Greyscale

	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
Regarding claim 14, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the first link (220 in Figs. 2A-B) is a clevis (col. 5, line 49: “proximal clevis 220”), the distal end portion of the first clevis (left end of 220) comprises a first pin (col. 5, lines 66-67: “A pin 225 in proximal clevis 220 attaches distal clevis 230 to proximal clevis 220”), the second link (230) is a second clevis (col. 5, line 49: “a distal clevis 230”), the connector (235) of the second clevis (230) comprises a second pin (col. 6, lines 49-52: “A pin 235 in distal clevis 230 is perpendicular to pin 225 and defines a pivot axis, sometimes referred to as the yaw axis or grip axis, for effector 240 as a whole or jaws 242 and 244 individually”), the proximal end portion of the second clevis (right end of 230) is rotatably coupled to the first pin (225, see col. 5, lines 66-67 above), the second link (230) is rotatable relative to the first link (220) about the first pin (225, see Fig. 4B); and the tool member (244) is rotatable relative to the second clevis (230) about the second pin (235, see Fig. 4B).
With respect to claim 15, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the distal end portion of the first link (left end of 220 in Figs. 2A-B) comprises a first engagement surface (tab portion surrounding 225 in Fig. 2A, shown below), the proximal end portion of the second link (right end of 230) comprises a second engagement surface (tab portion surrounding 225 in Fig. 2B, shown below) in rolling contact with the first engagement surface (tabs roll against each other, see Fig. 4B); and the second link (230) is rotatable about the first axis (425 in Fig. 4B) as the second engagement surface (shown below) rotates relative to the first engagement surface (shown below, they rotate relative to one another in Fig. 4B).

    PNG
    media_image2.png
    253
    542
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    393
    545
    media_image3.png
    Greyscale

Regarding claim 18, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the distal end portion of the cable (253 and 254 in Figs. 2A-B) is coupled to the tool member (244) by a pin joint (235, cables 253 and 254 couple via 235 because pin joint 235 holds the cable and the tools in place, therefore it can be considered that the cable is coupled to tool 244 via the pin joint 235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
With respect to claim 29, Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion (right end of 220) being coupled to a shaft (110), the first link comprising an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222), the inner guide surface (inner/medial surface of 222) and the outer guide surface (left or right/lateral surface of 222) collectively defining a first guide channel (upper 222 pair), a portion of the inner guide surface (inner/medial surface of 222) taken within a cross-sectional plane normal to a longitudinal center line of the first guide channel (upper 222 pair) being a first linear portion (this portion of 222 is linear, see below); and a portion of the outer guide surface (left or right/lateral surface of 222) taken within the cross-sectional plane being a second linear portion (this portion of 222 is linear, see below); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (220), the proximal end portion (right end of 230) being rotatably coupled to the distal end portion of the first link (coupled to left end of 220 via 225, see rotation in Fig. 4B), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), and the second axis (435) being non-parallel to the first axis (425); and the cable (253 and 254 in Figs. 2A-B) comprising a proximal end portion (not shown, right side of 253 and 254 through shaft 110) and a distal end portion (253 and 254 at distal end of device as shown in Figs. 2A-B), the distal end portion (253 and 254 at distal end of device as shown in Figs. 2A-B) being within the first guide channel (253 and 254 through 222 in Fig. 2B), the distal end portion of the cable (253 and 254 at distal end of device as shown in Figs. 2A-B) being coupled to the tool member (253 and 254 couple to 244 in Fig. 4A) such that the second link (230 in Fig. 4B) rotates relative to the first link (220) about the first axis (425) as the distal end portion of the cable (253 and 254 at distal end of device as shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”); an inner contact surface of the cable (inner/medial surface of 253 and 254) contacting the inner guide surface of the first link (inner/medial surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B); an outer contact surface of the cable (left or right/lateral surface of 253 and 254) contacting the outer guide surface of the first link (left or right/lateral surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second direction (outer facing side of 253, for example, presses outwardly against the lateral portion of 222 when 230 rotates counterclockwise, also see Fig. 2B).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
Regarding claim 32, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the cross-sectional plane (see annotated Fig. 2B highlighting plane above) is a first cross-sectional plane; a portion of the inner guide surface (inner/medial surface of 222 on 220) taken within a second cross-sectional plane (plane defined by straight-on view in Fig. 2C) parallel to the longitudinal center line (straight-on view is parallel, not perpendicular like the plane defined in annotated Fig. 2B shown above) of the first guide channel (upper 222 pair) defines an inner radius of curvature (inner circle shown below); and a portion of the outer guide surface (left or right/lateral surface of 222 on 220) taken within the second cross-sectional plane (plane defined by straight-on view in Fig. 2C) defines an outer radius of curvature (outer circle shown below).

    PNG
    media_image4.png
    279
    501
    media_image4.png
    Greyscale

Regarding claim 33, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the inner radius of curvature (inner circle shown above) is different than the outer radius of curvature (outer circle shown above) (as can be seen, the circles are different sizes and therefore have differing radii).
Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Stroup et al. (US Patent No. 9,211,134 B2) as applied to claims 1-5, 7, 10-11, 14-15, 18, 29, and 32-33 above, and further in view of Hattori et al. (US Patent No. 4,698,050).
Regarding claim 9, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”). Stroup et al. further teaches wherein the bands have a rectangular cross-sectional shape taken along a longitudinal center line of the band (by definition a "flat band" would have a rectangular cross-section, since a band is "a thin, flat strip of some material for binding, confining, trimming, protecting, etc" (Merriam Webster), furthermore it is noted that the definition of rectangular is “shaped like a rectangle” (Merriam Webster, emphasis added) which introduces some relativity, for example a square is more like a rectangle than a circle).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
	However, Stroup et al. fails to disclose wherein the band is constructed by a plurality of laminates.
	In the related field of torque transmission using bands (abtract), Hattori et al. discloses a band constructed by a plurality of laminates (abstract: "Disclosed is an improved laminated metallic belt consisting of at least two layers of an endless metallic band for use in a torque transmission device, which can transmit torque between two pulleys").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Burbank and Stroup et al. to incorporate the teachings of Hattori et al. and include wherein the band is constructed by a plurality of laminates. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of material that would have yielded predictable results.
With respect to claim 35, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein the inner contact surface (inner/medial surface of 253 and 254 in Figs. 2A-B) is opposite the outer contact surface (left or right/lateral surface of 253 and 254). However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands. Since no special definition of “band” was provided within the present specification, the following definitions are relied upon: ”a thin flat encircling strip” (Merriam Webster definition for ‘band’), “a long narrow piece of material” (Merriam Webster definition for ‘strip’). The cable described and shown in the Burbank disclosure can be considered to be thin, narrow, and encircling, but it is not narrow, and therefore cannot considered to be a band.
	In the same field of endeavor of articulating surgical instruments (abstract), Stroup et al. teaches a medical device (50 in Fig. 3A) comprising multiple links (302, 310d 310, 310p, and 300) coupled to a tool member (72) and a shaft (54). The medical device (50) also comprises tension elements (304 and 306 in Fig. 4A) that are contemplated to be flat bands (col. 15, lines 56-60: “In other embodiments, the cable segments 304, 306 can be separate, discrete cables. Regardless, the segments 304, 306 are configured to apply necessary tension onto the deflection section 66, and can be metal wires, braids, flat bands, etc.”). Stroup et al. further teaches wherein the bands have a rectangular cross-sectional shape taken along a longitudinal center line of the band (by definition a "flat band" would have a rectangular cross-section, since a band is "a thin, flat strip of some material for binding, confining, trimming, protecting, etc" (Merriam Webster), furthermore it is noted that the definition of rectangular is “shaped like a rectangle” (Merriam Webster, emphasis added) which introduces some relativity, for example a square is more like a rectangle than a circle).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Stroup et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results, since Stroup et al. teaches that the tension elements need only be able to apply necessary tension.
	However, Stroup et al. fails to disclose wherein the band is constructed by a plurality of laminates.
	In the related field of torque transmission using bands (abtract), Hattori et al. discloses a band constructed by a plurality of laminates (abstract: "Disclosed is an improved laminated metallic belt consisting of at least two layers of an endless metallic band for use in a torque transmission device, which can transmit torque between two pulleys").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Burbank and Stroup et al. to incorporate the teachings of Hattori et al. and include wherein the band is constructed by a plurality of laminates. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of material that would have yielded predictable results.
Claims 12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Stroup et al. (US Patent No. 9,211,134 B2) as applied to claims 1-5, 7, 10-11, 14-15, 18, 29, and 32-33 above, and further in view of Vargas (US Patent No. 8,075,476 B2).
With respect to claims 12 and 34, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein a side opening (opening shown in Fig. 2A leading into 222, shown below) into the first guide channel (222) is defined in the first link (220).

    PNG
    media_image5.png
    293
    572
    media_image5.png
    Greyscale

	However, Burbank fails to disclose wherein the medical device comprises a lock ring disposed about a portion of the first link; and the lock ring covers a portion of the side opening. Stroup et al. similarly fails to teach this.
	In the same field of endeavor of articulating medical devices (abstract), Vargas teaches a device (700 in Fig. 7) comprising a shaft (unmarked) with a lock ring (705, sheath 705 has a ring-shaped cross-sectional shape and locks over the shaft using seals 710 and 715 at either end) covering a portion of the shaft (unmarked). The lock ring (705) of Vargas would be able to bend and articulate with the wrist of Burbank, since it can be seen following the articulating portions in Fig. 7. Furthermore, the lock ring (705) would be capable of being placed over the opening of Burbank.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Burbank and Stroup et al. combination to incorporate the teachings of Vargas to include wherein the medical device comprises a lock ring disposed about a portion of the first link; and the lock ring covers a portion of the side opening. One of ordinary skill in the art would have been motivated to perform this modification in order to cover discontinuities and prevent undesired lubrication of structures such as the internal band systems of the Burbank and Stroup et al. combination (col. 7, lines 45-48: “The addition of the sheath 705 provides a smooth continuous surface that may be used to cover discontinuities. The sheath may also be used to prevent undesired lubrication of rigidizable structures”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Stroup et al. (US Patent No. 9,211,134 B2) as applied to claims 1-5, 7, 10-11, 14-15, 18, 29, and 32-33 above, and further in view of Cooper et al. (US Patent No. 6,817,974 B2).
Regarding claim 17, Burbank and Stroup et al. render all of the preceding claim limitations to be obvious, as shown above. However, Burbank fails to disclose wherein the first engagement surface comprises a first plurality of teeth; and the second engagement surface comprises a second plurality of teeth, intermeshed with the first plurality of teeth.
	In the same field of endeavor of articulating surgical devices (abstract), Cooper et al. discloses a wrist mechanism (120 in Figs. 14-15) comprising a first link (123) and a second link (124) wherein the first link (123) comprises a first engagement surface (shown below) and the second link (124) comprises a second engagement surface (shown below), wherein the first and second engagement surfaces (shown below) comprises a first plurality of teeth that intermesh together (col. 14, lines 15-17: “rolling contact between matching gear teeth 130 disposed on opposite sides of the disks”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Burbank and Stroup et al. combination to include the teachings of Cooper et al. and include wherein the first engagement surface comprises a first plurality of teeth; and the second engagement surface comprises a second plurality of teeth, intermeshed with the first plurality of teeth. One of ordinary skill in the art would have been motivated to perform this modification in order to “guide the [links] in yaw and pitch rotations” (col. 14, line 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morley et al. (US Patent No. 6,685,698 B2) teaches a surgical instrument with an articulating wrist (see Figs. 5-7) that is sufficiently similar to that of the present disclosure.
Burbank (US Patent No. 9,259,275 B2) teaches an articulating wrist (abstract) that utilizes teeth members between links (see Figs. 19a-b for example, but multiple embodiments are taught).
Madhani et al. (US Patent No. 7,780,651 B2) teaches an articulating wrist (Fig. 5) similar to that of the present application.
Murphy et al. (Patent No. US 8,540,748 B2) teaches an articulating wrist (Figs. 4-5) similar to that of the present application including a guide channel (130 in Fig. 5) in the second link (126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771